Bell, J.
A finding of fact by the industrial commission, within its power, is, in the absence of fraud, binding and conclusive upon all the courts, if there is any evidence whatever to support such finding. Ocean Ac*221cident &c. Cor. v. Council, 35 Ga. App. 632 (2) (134 S. E. 331), and cit. The testimony of the claimant in this case was sufficient to authorize the award made by the industrial commission in his favor, although his evidence was directly contradicted by the testimony of several other witnesses. The solution of the case being thus dependent upon the credibility of the witnesses, the award of compensation was not subject to be set aside either by the superior court or by this court.
Decided October 17, 1931.
Ralph G. Sims, for plaintiffs in error. W. R. & Gordon Mann, contra.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.